                                                              1   HOFLAND & TOMSHECK
                                                                  Joshua Tomsheck, Esq.
                                                              2   State Bar of Nevada No. 009210
                                                                  josht@hoflandlaw.com
                                                              3   228 South 4th Street, 1st Floor
                                                                  Las Vegas, Nevada 89101
                                                              4   (702) 895-6760
                                                              5   (702) 731-6910 facsimile
                                                                  Attorney for Defendant
                                                              6
                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                              7
                                                                                                   FOR THE DISTRICT OF NEVADA
                                                              8
                                                                    UNITED STATES OF AMERICA                               Case No.: 2:20-cr-00276-GMN-EJY
                                                              9
                                                                                             Plaintiff,
                                                             10
                                                                   vs.
                                                             11                                                                Stipulation and Order to Continue
                                                                                                                                Sentencing and Disposition Date
                     P: (702) 895-6760  F: (702) 731-6910




                                                                    DAVID HOWARD BABIT,
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                                                             Defendant.
                                                             13

                                                             14
                                                                           IT IS HEREBY STIPULATED AND AGREED by and between Christopher Chiou, Acting
                                                             15
                                                                  United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel for the United
                                                             16
                                                                  States of America, and Joshua Tomsheck, Esq., counsel for Defendant, DAVID HOWARD BABIT,
                                                             17
                                                                  that the Sentencing and Disposition currently scheduled for May 26, 2021 at 10:00 A.M. to a date and
                                                             18
                                                                  time to be set by this Honorable Court in the month of July 2021, excluding July 26, 2021 through
                                                             19
                                                                  July 30, 2021.
                                                             20
                                                                           This Stipulation is entered into for the following reasons:
                                                             21
                                                                     1. This is the second Sentencing and Disposition continuance request.
                                                             22
                                                                     2. The additional time requested herein is not sought for purposes of delay, but to allow Defense
                                                             23
                                                                           counsel additional time to visit and speak with Mr. Babit.
                                                             24
                                                                     3. Defendant is in custody and does not object to the continuance.
                                                             25
                                                                     4. The parties agree to the continuance.
                                                             26
                                                                     5. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                                                             27

                                                             28      ///

                                                                                                                 Page 1 of 4
                                                              1      6. For the above stated reasons, the parties agree that a continuance of the Sentencing and

                                                              2          Disposition Date would best serve the ends of justice in this case.

                                                              3

                                                              4          DATED this 18th day of May 2021.

                                                              5

                                                              6   CHRISTOPHER CHIOU
                                                                  ACTING UNITED STATES ATTORNEY
                                                              7
                                                                  /s/_Bianca R. Pucci__________                        /s/ _Joshua Tomsheck___________
                                                              8
                                                                  BIANCA R. PUCCI                                      JOSHUA TOMSHECK, ESQ.
                                                              9   Assistant United States Attorney                     Attorney for Defendant

                                                             10

                                                             11
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                               Page 2 of 4
                                                                  HOFLAND & TOMSHECK
                                                              1   Joshua Tomsheck, Esq.
                                                                  State Bar of Nevada No. 009210
                                                              2   josht@hoflandlaw.com
                                                                  228 South 4th Street, 1st Floor
                                                              3   Las Vegas, Nevada 89101
                                                              4   (702) 895-6760
                                                                  (702) 731-6910 facsimile
                                                              5   Attorney for Defendant

                                                              6
                                                                                             IN THE UNITED STATES DISTRICT COURT
                                                              7                                   FOR THE DISTRICT OF NEVADA
                                                              8    UNITED STATES OF AMERICA                                Case No.: 2:20-cr-00276-GMN-EJY
                                                              9                              Plaintiff,
                                                             10   vs.
                                                                                                                               Stipulation and Order to Continue
                                                             11     DAVID HOWARD BABIT                                          Sentencing and Disposition Date
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR
HOFLAND & TOMSHECK




                                                             12                              Defendant.
                           LAS VEGAS, NEVADA 89101




                                                             13                                                FINDINGS OF FACT
                                                             14            Based upon the pending Stipulation of counsel, and good cause appearing therefor, the
                                                             15   Court hereby finds that:
                                                             16            This Stipulation is entered into for the following reasons:
                                                             17      1. This is the second Sentencing and Disposition continuance request.
                                                             18      2. The additional time requested herein is not sought for purposes of delay, but to allow Defense
                                                             19            counsel additional time to visit and speak with Mr. Babit.
                                                             20      3. Defendant is in custody and does not object to the continuance.
                                                             21      4. The parties agree to the continuance.
                                                             22      5. Additionally, denial of this request for continuance could result in a miscarriage of justice.
                                                             23      6. For the above stated reasons, the parties agree that a continuance of the Sentencing and
                                                             24            Disposition Date would best serve the ends of justice in this case.
                                                             25
                                                                     ///
                                                             26

                                                             27

                                                             28

                                                                                                                 Page 3 of 4
                                                              1                                               ORDER

                                                              2          IT IS HEREBY ORDERED that the Sentencing and Disposition date in the above-captioned

                                                              3   matter currently scheduled for May 26, 2021 at 10:00 A.M. be vacated and continued to Wednesday,

                                                              4   July 21, 2021, at 9:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

                                                              5

                                                              6                      19 day of May, 2021.
                                                                         DATED this ____

                                                              7

                                                              8                                              ____________________________________

                                                              9                                              UNITED STATES DISTRICT JUDGE
                                                                  Respectfully Submitted By:
                                                             10
                                                                  /s/ Joshua Tomsheck
                                                             11
                                                                  Joshua Tomsheck, Esq.
                     P: (702) 895-6760  F: (702) 731-6910
                      228 SOUTH FOURTH ST., FIRST FLOOR




                                                                  Nevada Bar No. 009210
HOFLAND & TOMSHECK




                                                             12
                           LAS VEGAS, NEVADA 89101




                                                                  Attorney for Defendant
                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                             Page 4 of 4
